Case 2:21-cv-02271-MCA-LDW Document 14 Filed 04/22/21 Page 1 of 3 PageID: 177




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

KEVIN ALFARO and                              )
GEORGANA SZISZAK,                             )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            ) Case No. 2:21-cv-2271
                                              )
MICHAEL REMPUSHESKI,                          )
                                              )
       Defendant.                             )


 MOTION TO WITHDRAW MOTION FOR ADMISSION OF ROBERT D.
                FRIEDMAN PRO HAC VICE

       Plaintiffs respectfully move this Court to withdraw the motion of Robert D.

Friedman to be admitted pro hac vice. Mr. Friedman will be leaving his employment

at the Institute for Constitutional Advocacy and Protection and, as a result, will no

longer be representing Plaintiffs in this case.


Dated:        April 22, 2021              Respectfully submitted,

                                          /s/ Alan G. Peyrouton
                                          Alan G. Peyrouton
                                          Peyrouton Law
                                          200 Passaic St.
                                          Hackensack, NJ 07601
                                          (Office) 201-766-4800
                                          Fax 201-345-3789
                                          alan@peyroutonlaw.com

                                          Shelby Calambokidis*
                                          Robert D. Friedman*
                                          Nicolas Y. Riley*
Case 2:21-cv-02271-MCA-LDW Document 14 Filed 04/22/21 Page 2 of 3 PageID: 178




                                   INSTITUTE FOR CONSTITUTIONAL
                                    ADVOCACY AND PROTECTION
                                   Georgetown University Law Center
                                   600 New Jersey Ave. NW
                                   Washington, D.C. 20001
                                   Tel: 202-662-9042
                                   sc2053@georgetown.edu
                                   rdf34@georgetown.edu
                                   nr537@georgetown.edu

                                   *Admitted pro hac vice




                                      2
Case 2:21-cv-02271-MCA-LDW Document 14 Filed 04/22/21 Page 3 of 3 PageID: 179




                         CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on April 22, 2021, the foregoing was
served on all counsel of record via the CM/ECF system.

                                              s/ Alan G. Peyrouton
                                              Alan G. Peyrouton




                                          3
